Citation Nr: 0935653	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
60 percent for right foot drop associated with status post 
hemilaminectomy with microdiscectomy, L5-S1.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1978 to June 
1995, with subsequent service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 10 percent 
disability rating to the Veteran's hypertension disability, 
effective from February 1, 2001, and that granted service 
connection and assigned an initial 10 percent disability 
rating for mechanical low back pain, effective from 
February 1, 2001.  

In a September 2004 rating decision, based on a new 
diagnosis, the Veteran's mechanical low back pain disability 
was re-named status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual limitation of motion, 
and a 20 percent disability rating was assigned, effective 
from February 1, 2001.  The RO also assigned a separate 
neurological rating called status post hemilaminectomy with 
microdiscectomy, L5-S-1, with residual right foot drop, 
effective from September 23, 2002.  

This case was previously before the Board.  In a 
September 2008 decision, the Board remanded the case for the 
development of medical evidence.  The case has now been 
returned to the Board for further review.  

The two status post hemilaminectomy with microdiscectomy, L5-
S-1, issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

With the exception of the day of his acute inferolateral 
myocardial infarction and the day of his stent surgery, 
during the rating period, the Veteran's hypertension 
disability has not manifested in a diastolic pressure reading 
of 110 or greater or a systolic pressure reading of 200 or 
greater.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§1151, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.104, Part 4, Diagnostic Code 7101 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Hypertension rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the 
evidence does not establish that the Veteran's hypertension 
disability improved or worsened during the relevant rating 
period, staged ratings are not warranted on this record.  

The RO assigned a 10 percent disability rating for the 
Veteran's service-connected hypertension, so the appeal of 
this issue concerns only whether an evaluation higher than 
10 percent is warranted.  Diagnostic Code 7101 sets forth the 
criteria for evaluating hypertensive vascular diseases, 
including hypertension.  For ratings up to 20 percent, 
hypertension is evaluated by examining both the systolic  
pressure ("top" number) and the diastolic pressure 
("bottom" number); for ratings higher than 20 percent, 
however, only the diastolic pressure measurement is relevant.  
38 C.F.R. § 4.104 (Diagnostic Code 7101).  Ratings of 
60 percent and 40 percent are available if the Veteran's 
diastolic pressure is predominantly 120 or more, or 130 or 
more, respectively.  Id.  A disability rating of 20 percent 
is assigned if diastolic pressure is predominantly 110 or 
more, or, if systolic pressure is predominantly 200 or more.  
Id.  

The medical evidence shows that since his discharge from 
service, the Veteran's blood pressure readings have been 
recorded 12 times.  Not one of those readings contains a 
diastolic reading of 110 or greater.  Not one of those 
readings contains a systolic pressure of 200 or greater.  
Since those readings do not meet the schedular criteria for a 
higher rating, an evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  

The Veteran's representative argues that the provisions of 
38 C.F.R. § 4.7 should be applied.  That regulation provides 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  He asserts that even though all 
the criteria for a 20 percent rating are not met, the 
Veteran's hypertension disability more nearly approximates a 
20 percent rating than a 10 percent rating.  

The blood pressure data does not support his argument.  A 
10 percent rating for hypertension is assigned for: 
(1) diastolic pressure predominantly 100 or more; 
(2) systolic pressure predominantly 160 or more; or 
(3) minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  DC 7101, 38 C.F.R. § 4.7 
(criteria numbered to facilitate application to this 
Veteran's disability).  Eight of the twelve readings 
contained no diastolic reading greater than 99, so the 
Veteran's diastolic pressure is not predominantly 100 or 
more.  Only two of the twelve readings contained a systolic 
reading of 160 or greater, so his systolic pressure is not 
predominantly 160 or greater.  And while the Veteran takes 
continuous medication to control his blood pressure, he does 
not have a history of diastolic pressure predominantly 100 or 
more, as noted above.  Thus, the record does not show that 
the criteria for a 10 percent rating was squarely met.  But 
as between the two ratings, the Veteran's blood pressure 
readings more nearly approximates the criteria for a 
10 percent rating than for a 20 percent rating. 

The Veteran argues that since he has been on medication for 
years and will not be coming off high blood pressure 
medication, the assignment of a 10 percent rating is too low.  
December 2002 Notice of Disagreement.  But the schedular 
criteria specifically provides that the rating for 
hypertension controlled by continuous medication is a 
10 percent rating.  DC 7101, 38 C.F.R. § 4.7.  And that is 
the rating that was assigned to the Veteran's hypertension 
disability.  

There is evidence in the record of some higher blood pressure 
readings.  When the Veteran presented to the emergency room 
in January 2007 having an acute inferolateral myocardial 
infarction, his blood pressure was initially in the range of 
180s over 120s.  [The actual readings were not provided in 
the hospital discharge report.]  But two days later, his 
blood pressure was improved considerably so that his readings 
were 100-120 over 60-70.  January 2007 Discharge Summary of 
Sacred Heart Hospital.  But this summary of elevated readings 
at the time of his heart attack does not reflect what the 
readings "predominantly" were during this rating period 
because six months later, the Veteran's blood pressure 
reading was 156/100, and as noted above, neither his 
diastolic or systolic pressure readings for all of the twelve 
times the readings were recorded were sufficiently elevated 
to warrant a higher rating.  

Nor does the benefit of the doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the only evidence to support the 
claim is the readings of the Veteran's blood pressure while 
having a heart attack and immediately following surgery. 
Since the readings spread out over the course of the rating 
period are consistently and predominantly too low to warrant 
an increased rating, the evidence against the claim is much 
greater than that in favor and the benefit of the doubt 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Finally, an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted on this record.  The only 
manifestations of the Veteran's disability are blood pressure 
readings and the need to take medication, both of which are 
contemplated by the schedular criteria.  Thus, no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether the 
veteran's disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  (once the Board determined that the 
claimant's disability picture was not characterized as an 
unusual one, it did not err in concluding that he was not 
entitled to referral for an extraschedular rating).   

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
disability rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

There are no outstanding requests for assistance in this 
appeal.  VA fulfilled its duty to assist the Veteran with his 
hypertension claim by retrieving his claims folder (that 
contained his service treatment records) and by conducting 
compensation and pension examinations.  


ORDER

An initial disability rating in excess of 10 percent for 
hypertension is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In the September 2008 decision, the Board remanded the issues 
of the evaluation of the Veteran's back disability.  The 
Board explicitly instructed that with regard to any 
neurological disability resulting from the service-connected 
spine disability, the specific nerves affected should be 
specified, together with the degree of paralysis caused by 
the service-connected disability.  That was not included in 
the examination report.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2005) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

Moreover, the Board pointed out in the September 2008 remand 
that the Veteran is arguing that an increased rating is 
warranted on the basis of his functional loss.  The Board 
specifically instructed that the examination report should 
contain a description whether pain significantly limits 
functional ability during flare-ups or when the lumbar spine 
is used repeatedly.  The Board asked for the examiner to 
record any pain, weakened movement, excess fatigability, or 
incoordination on movement and provide an opinion as to 
whether it was likely that there would be additional range of 
motion loss due to any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  

But the report lacks clarity and specificity with respect to 
functional loss.  When measuring the Veteran's range of 
motion, the examiner provided measurements with qualifiers 
that the motion was limited by "discomfort and difficulty" 
or by "unsteadiness."  It is not clear whether the Veteran 
was experiencing pain that prevented more motion than 
recorded or whether the examiner was noting that during the 
entire range of motion, the Veteran was uncomfortable and had 
difficulty with the test.  It is unclear whether the examiner 
was conveying "incoordination" or "weakened movement" when 
she said there was "unsteadiness" during the extension 
measurement.  Moreover, instead of providing the required 
opinion as to whether there would be additional range of 
motion loss due to pain, flare-ups, weakened movement, excess 
fatigability or incoordination, the examiner stated that 
determining additional limitation due to flare-ups cannot be 
determined, without resorting to mere speculation.  The 
examiner provided no rationale for why it is impossible.  

In addition, the medical history concerning functional loss 
is minimal.  Under impediments to activities of daily living, 
the examiner noted "none."  Under impediments to usual 
occupation, she recorded there was increased leg and back 
pain with getting up and down a lot at least weekly.  And 
under "flare-ups," the examiner recorded that they occur 
weekly and consist of intermittent spasm which may be in the 
posterior upper leg, posterior lower leg, or the toes.  These 
are precipitated by up and down activity at work and only 
resolve with resting.  The biggest limitation is that he 
suffers too much and it requires too long to do the yard work 
so he hires it out.  Again, it is not clear whether the 
examiner is saying the Veteran's experiences only pain 
without limitation of function or that she did not record 
what limitation of function there is.  

So another examination is necessary in order to obtain the 
information needed to evaluate the Veteran's back disability.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

After the examination has been conducted, the RO via the 
Appeals Management Center (AMC) must readjudicate the claim 
and if any sought benefit is denied, issue the Veteran and 
his representative a supplemental statement of the case 
(SSOC).  The SSOC should include a discussion of all of the 
applicable rating criteria, because the criteria for 
evaluating a spine disability have changed twice during the 
course of the Veteran's claim.  Compare 38 C.F.R. § 4.71a 
(2002) (in effect prior to September 23, 2002) (oldest 
version) with 38 C.F.R. § 4.71a (2003) (effective 
September 23, 2002) (middle version) and 38 C.F.R. § 4.71a 
(2008) (effective September 26, 2003) (current version).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran 
for appropriate VA orthopedic/neurological 
examination(s) of his lumbosacral spine. 
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted. 

The examiner should prepare an examination 
report that addresses the following 
matters with complete rationale:  

(a) Take a complete history of the 
Veteran's complaints with respect to 
limitation of function due to his 
lumbosacral spine disability (including 
all neurological residuals).  Since the 
record contains conflicting evidence about 
whether the Veteran experiences pain 
without limitation of function, please be 
thorough in addressing what limitation of 
function there is on a daily basis, as 
well as any additional limitation of 
function at times of flare-up.  

(b)  Identify and describe in detail all 
orthopedic residuals attributable to the 
Veteran's service-connected lumbosacral 
spine disorder.  With respect to the 
orthopedic residuals, please also provide 
the following:  

(i)  Record orthopedic findings related to 
the service-connected disability and fully 
describe the extent and severity of those 
symptoms.  

(ii)  Conduct range of motion testing of 
the lumbar spine and explicitly note the 
point, if any, at which the veteran 
experiences pain, weakened movement, 
excess fatigability, lack of endurance, 
and/or incoordination upon movement.  

(iii)  Provide an opinion as to whether 
there is likely to be additional range of 
motion loss due to any of the following:  
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; (4) lack of endurance; or 
(5) incoordination?  If possible, describe 
in degrees the extent of that additional 
range of motion loss; if it is not 
possible, state so, but also explain why 
it is not possible to provide such an 
opinion.  (The statement that it cannot be 
done without resort to mere speculation 
does not explain what information is 
lacking in order to provide such an 
opinion.)  

(c)  Provide neurological findings related 
to the service-connected disability.  With 
respect to the neurological residuals, 
please also provide the following:  

(i)  With respect to the neurological 
manifestations, please identify each nerve 
affected and describe the severity of the 
paralysis of that nerve.  

(ii)  Specifically address whether the 
pain the Veteran experiences in his right 
thigh, left leg, and toes are a 
neurological residual of his service-
connected back disability.   If so, please 
identify whether those symptoms arise from 
the same nerve that causes the foot drop.  

2.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  

The SSOC should include a discussion of 
all of the applicable rating criteria, 
because the criteria for evaluating a 
spine disability have changed twice during 
the course of the Veteran's claim.  
Compare 38 C.F.R. § 4.71a (2002) (in 
effect prior to September 23, 2002) 
(oldest version) with 38 C.F.R. § 4.71a 
(2003) (effective September 23, 2002) 
(middle version) and 38 C.F.R. § 4.71a 
(2008) (effective September 26, 2003) 
(current version).  

After the Veteran and his representative 
have been given an opportunity to respond, 
the claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


